DETAILED ACTION
This action is in response to the application filed on January 10, 2021. Claims 1-19 are pending. Of such, claims 1-12 and 15-17 represents a method, claims 13 and 18 represent a system, and claims 14 and 19 represent a computer program product directed to multi-party computation search in private data. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, and 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohloff et al. (US 2020/0151356), hereinafter referred to as Rohloff.
Regarding Claim 1, Rohloff discloses:
A method of efficiently retrieving data from an at least partially encrypted table based record using secure Multi-Party Computation (MPC) (In ¶ 11, Rohloff discloses “In an embodiment of the invention, a device, system and method is provided for generating an efficiently searchable encryption of secret data.” and in ¶ 14, Rohloff further discloses “FIG. 1 is a schematic illustration of a multi-party system and workflow for fast and efficient targeted searching of ciphertexts in the encrypted domain, according to an embodiment of the invention”), comprising: using a plurality of networked computing nodes each comprising at least one processor configured for (In ¶ 324, Rohloff discloses “Computation host server(s) 110 and data provider computers 140 and 150, may include one or more controller(s) or processor(s) 116”): receiving a query to retrieve data from a table based record comprising a plurality of data items arranged in a plurality of rows and a plurality of columns, at least one of the plurality of columns containing a plurality of encrypted data items, the query comprising a data item, in decrypted form, which potentially matches at least one of the plurality of encrypted data items (In ¶ 33, Rohloff discloses “In operation 121, second party device 150 may search the secret data ciphertexts for the one or more (encrypted or unencrypted) encoded queries by searching only one or more indices of the secret data ciphertexts corresponding to one or more query indices having non-zero query values, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query indices, without searching the remaining indices of the secret data ciphertexts” and in ¶ 22, Rohloff further discloses “The unencrypted and/or encoded secret data may be represented by a single or multi-dimensional data structure”), engaging in a secure MPC session with at least some of the plurality of networked computing nodes, each having a respective one of a plurality of shares of a one-hot representation of each of the encrypted data items, to match between a one-hot representation of the queried data item and the one-hot representation of each encrypted data item (In ¶ 25, Rohloff discloses “In operation 109, first party device 140 transmits the one or more secret data ciphertexts to second party device 150 for searching the secret data ciphertexts with one or more queries in the encrypted domain, without exposing the underlining unencrypted secret data to second party device 150.” and in ¶ 33, Rohloff further discloses “In operation 121, second party device 150 may search the secret data ciphertexts for the one or more (encrypted or unencrypted) encoded queries by searching only one or more indices of the secret data ciphertexts corresponding to one or more query indices having non-zero query values, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query indices, without searching the remaining indices of the secret data ciphertexts.”), and outputting an identifier of each row comprising a matching encrypted data item (In ¶ 33, Rohloff discloses “The inner product may also specify which particular field is found in the search when searching for one field at a time.”); wherein the MPC match is based on multiplying, in the one-hot representation of each encrypted data item, only bits which are identified as hot bits in the one-hot representation of the queried data item thus significantly reducing the match time (In ¶ 33, Rohloff discloses “the search operation may be a homomorphic pairwise vector product of the cyphertext and query e.g., (0100000000000000000000000 . . . ) or may be an inner product of the cyphertext and query resulting in a scalar value e.g., (1). Because the query only has two non-zero values, the search operation only evaluates or searches for those first two values of the ciphertext, ignoring or zero-ing all the remaining indices thereafter”).
Regarding Claim 2, Rohloff discloses:
The method of claim 1, wherein for each encrypted data item, a multiplication outcome of "one" ("1") indicates the respective encrypted data item matches the queried data item and a multiplication outcome of "zero" ("0") indicates the respective encrypted data item does not match the queried data item (In ¶  33, Rohloff discloses “Because the query only has two non-zero values, the search operation only evaluates or searches for those first two values of the ciphertext, ignoring or zero-ing all the remaining indices thereafter…..The inner product in the example above returns a search result (e.g., 1) indicating the number of query fields found in the secret data”).
Regarding Claim 3, Rohloff discloses:
The method of claim 1, further comprising simultaneously multiplying respective pairs of bits in the one-hot representation of at least one encrypted data item (In ¶ 33, Rohloff discloses “In some embodiments, a search operation may be a homomorphic pairwise product of cyphertext and query values at each index.”).
Regarding Claim 4, Rohloff discloses:
The method of claim 1, further comprising sorting the rows according to values of non-encrypted data items contained in at least one of the plurality of columns (In ¶ 319, Rohloff discloses “Data provider computers 140 and 150 may each securely store unencrypted (or encrypted or) data and keys associated with each respective data provider.” and in ¶ 29, Rohloff further discloses “In some embodiments, operation 115 may be skipped, may occur at another time in the workflow (e.g., earlier to segment unencrypted queries or at a later time to segment encrypted query ciphertexts), or may be integrated into the encoding operation 113 (e.g., indexing by multiple variables (i,j) to sort the queries into i segments of same or different length(s) j).”).
Regarding Claim 7, Rohloff discloses:
The method of claim 1, wherein the one-hot representation is set according to a word size defined by an instruction set architecture of the at least one processor (In ¶ 23, Rohloff discloses “In operation 105, first party device 140 may divide the encoded secret data into a plurality of smaller sequences or segments. In one embodiment, first party device 140 may divide the segments at fixed lengths or divide between indices corresponding to non-zero query entries to separately search for each distinct query value.”).
Regarding Claim 8, Rohloff discloses:
The method of claim 1, wherein the secure MPC session is executed over secure communication channels established between the at least some networked computing nodes (In ¶ 308, Rohloff discloses “This centralized architecture may provide a secure network of activity in which all the different parties can interact with and communicate data to each other without compromising security, storing their private data, and executing computations on the cloud”).
Regarding Claim 9, Rohloff discloses:
The method of claim 8, wherein the secure communication channels are established using at least one encryption protocol used for encrypting the data exchanged between the at least some networked computing nodes (In ¶ 305, Rohloff discloses ‘All communication to the backend server(s) may be protected and secured by methods and protocols (e.g. SSL), and access to private data (even though the data is encrypted), may be allowed only with proper credentials.”).
Regarding Claim 10, Rohloff discloses:
The method of claim 1, wherein the plurality of networked computing nodes are independent of each other such that each of the plurality of networked computing nodes is controlled by a respective party (In ¶ 70, Rohloff discloses “It should be noted that although all these parties are described as separate entities, in various use cases the same entity can take the role of several parties, or several entities can take the role of a single party.”).
Regarding Claim 11, Rohloff discloses:
The method of claim 1, wherein the secure MPC session is executed by the plurality of networked computing nodes according to at least one MPC protocol based on at least one secret sharing algorithm used to create the plurality of shares of the one-hot representation of each of the encrypted data items (In ¶ 120, Rohloff discloses “Many forms of data representations are possible for plaintext data so that the data can be encrypted with plain encryption schemes (such as the Advanced Encryption Standard (AES)), FHE, multi-key FHE, or FE techniques.”).
Regarding Claim 12, Rohloff discloses:
The method of claim 11, further comprising the at least one MPC protocol defines a subset of the plurality of networked computing nodes comprising a sufficient number of networked computing nodes for matching the queried data item using their respective shares (In ¶ 25, Rohloff discloses “In operation 109, first party device 140 transmits the one or more secret data ciphertexts to second party device 150 for searching the secret data ciphertexts with one or more queries in the encrypted domain, without exposing the underlining unencrypted secret data to second party device 150”).
Regarding Claim 13, Rohloff discloses:
A system for efficiently retrieving data from an at least partially encrypted table based record using secure Multi-Party Computation (MPC) (In ¶ 11, Rohloff discloses “In an embodiment of the invention, a device, system and method is provided for generating an efficiently searchable encryption of secret data.” and in ¶ 14, Rohloff further discloses “FIG. 1 is a schematic illustration of a multi-party system and workflow for fast and efficient targeted searching of ciphertexts in the encrypted domain, according to an embodiment of the invention”), comprising: 41a plurality of networked computing nodes, each of the plurality of networked computing nodes comprising at least one processor, the at least one processor is configured to execute a code (In ¶ 324, Rohloff discloses “Computation host server(s) 110 and data provider computers 140 and 150, may include one or more controller(s) or processor(s) 116”):, the code comprising: code instructions to receive a query to retrieve data from a table based record comprising a plurality of data items arranged in a plurality of rows and a plurality of columns, at least one of the plurality of columns containing a plurality of encrypted data items, the query comprising a data item, in decrypted form, which potentially matches at least one of the plurality of encrypted data items (In ¶ 33, Rohloff discloses “In operation 121, second party device 150 may search the secret data ciphertexts for the one or more (encrypted or unencrypted) encoded queries by searching only one or more indices of the secret data ciphertexts corresponding to one or more query indices having non-zero query values, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query indices, without searching the remaining indices of the secret data ciphertexts” and in ¶ 22, Rohloff further discloses “The unencrypted and/or encoded secret data may be represented by a single or multi-dimensional data structure”), code instructions to engage in a secure MPC session with at least some of the plurality of networked computing nodes, each having a respective one of a plurality of shares of a one-hot representation of each of the encrypted data items, to match between a one-hot representation of the queried data item and the one-hot representation of each encrypted data item (In ¶ 25, Rohloff discloses “In operation 109, first party device 140 transmits the one or more secret data ciphertexts to second party device 150 for searching the secret data ciphertexts with one or more queries in the encrypted domain, without exposing the underlining unencrypted secret data to second party device 150.” and in ¶ 33, Rohloff further discloses “In operation 121, second party device 150 may search the secret data ciphertexts for the one or more (encrypted or unencrypted) encoded queries by searching only one or more indices of the secret data ciphertexts corresponding to one or more query indices having non-zero query values, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query indices, without searching the remaining indices of the secret data ciphertexts.”), and code instructions to output an identifier of each row comprising a matching encrypted data item  (In ¶ 33, Rohloff discloses “The inner product may also specify which particular field is found in the search when searching for one field at a time.”); wherein the MPC match is based on multiplying in the one-hot representation of each encrypted data item only bits which are identified as hot bits in the one-hot representation of the queried data item thus significantly reducing the match time (In ¶ 33, Rohloff discloses “the search operation may be a homomorphic pairwise vector product of the cyphertext and query e.g., (0100000000000000000000000 . . . ) or may be an inner product of the cyphertext and query resulting in a scalar value e.g., (1). Because the query only has two non-zero values, the search operation only evaluates or searches for those first two values of the ciphertext, ignoring or zero-ing all the remaining indices thereafter”).
Regarding Claim 14, Rohloff discloses:
A computer program product comprising program instructions executable by a computer, which, when executed by the computer, cause the computer to perform a method according to claim 1 (In ¶ 324, Rohloff discloses “Computation host server(s) 110 and data provider computers 140 and 150, may include one or more controller(s) or processor(s) 116, 146, and 156, respectively, for executing operations according to embodiments of the invention and one or more memory unit(s) 118, 148, and 158, respectively, for storing data (e.g., test computations, encryption, decryption or re-encryption keys, and encrypted, decrypted or re-encrypted data) and/or instructions (e.g., software for applying test computations or calculations, keys to encrypt, decrypt or re-encrypt data according to embodiments of the invention) executable by the processor(s).”).
Regarding Claim 15, Rohloff discloses:
A method of efficiently retrieving data from an at least partially encrypted table based record using secure Multi-Party Computation (MPC) (In ¶ 11, Rohloff discloses “In an embodiment of the invention, a device, system and method is provided for generating an efficiently searchable encryption of secret data.” and in ¶ 14, Rohloff further discloses “FIG. 1 is a schematic illustration of a multi-party system and workflow for fast and efficient targeted searching of ciphertexts in the encrypted domain, according to an embodiment of the invention”), comprising: using a plurality of networked computing nodes each comprising at least one processor configured for (In ¶ 324, Rohloff discloses “Computation host server(s) 110 and data provider computers 140 and 150, may include one or more controller(s) or processor(s) 116”): receiving a query to retrieve data from a table based record comprising a plurality of data items arranged in a plurality of rows and a plurality of columns, at least one of the plurality of columns containing a plurality of encrypted data items, the query comprising an encrypted one-hot representation of a queried data item which potentially matches at least one of the plurality of encrypted data items (In ¶ 33, Rohloff discloses “In operation 121, second party device 150 may search the secret data ciphertexts for the one or more (encrypted or unencrypted) encoded queries by searching only one or more indices of the secret data ciphertexts corresponding to one or more query indices having non-zero query values, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query indices, without searching the remaining indices of the secret data ciphertexts” and in ¶ 22, Rohloff further discloses “The unencrypted and/or encoded secret data may be represented by a single or multi-dimensional data structure”); 42engaging in a secure MPC session with at least some of the plurality of networked computing nodes, each having a respective one of a plurality of shares of an encrypted one-hot representation of each of the encrypted data items, to match between the encrypted one-hot representation of the queried data item and the encrypted one-hot representation of each encrypted data item by (In ¶ 25, Rohloff discloses “In operation 109, first party device 140 transmits the one or more secret data ciphertexts to second party device 150 for searching the secret data ciphertexts with one or more queries in the encrypted domain, without exposing the underlining unencrypted secret data to second party device 150.” and in ¶ 33, Rohloff further discloses “In operation 121, second party device 150 may search the secret data ciphertexts for the one or more (encrypted or unencrypted) encoded queries by searching only one or more indices of the secret data ciphertexts corresponding to one or more query indices having non-zero query values, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query indices, without searching the remaining indices of the secret data ciphertexts.”),: computing a dot product for each of a plurality of digits of the encrypted one-hot representation of the queried data item and the encrypted one-hot representation of each encrypted data item, aggregating the dot products computed for the plurality of digits (In ¶ 33, Rohloff discloses “Alternatively or additionally, the search operation may be a homomorphic multiplication (e.g., dot product of) one or more pairs of the encoded query and secret data ciphertext values at one or more respective indices, which may be merged or combined (e.g., rotating or permuting the result to a common (e.g., first) index), and then homomorphically added.”), and identifying each row comprising a matching encrypted data item for which an outcome of the aggregation is "one" ("1") (In ¶ 34, Rohloff discloses “computing a zero value indicates no match, computing a first value (e.g., one) indicates a single match, and computing a multiple m of the first value indicates a plurality of m matches between values of the queries and secret data ciphertexts”); and outputting an identifier of each matching row  (In ¶ 33, Rohloff discloses “The inner product may also specify which particular field is found in the search when searching for one field at a time.”); wherein computing the dot product is based on arranging all bits of the encrypted one- hot representation of the queried data item in a first sequence and the arranging all bits of the encrypted one-hot representation of each encrypted data item in a respective second sequence and applying a single AND operation between the first sequence and each second sequence thus significantly reducing the match time (In ¶ 34, Rohloff discloses “each value match contributes a set non-zero value (e.g., 1) to the result, so that the cumulative result may be used to determine the total number of query value matches in the secret data search.”).
Regarding Claim 16, Rohloff discloses:
The method of claim 15, wherein the dot product is computed for each digit of each encrypted data item by multiplying respective bits of the respective digit in the encrypted one- hot representation of the queried data item and the respective bits in the encrypted one-hot representation of the respective encrypted data item (In ¶ 33, Rohloff discloses “the search operation may be a homomorphic pairwise vector product of the cyphertext and query e.g., (0100000000000000000000000 . . . ) or may be an inner product of the cyphertext and query resulting in a scalar value e.g., (1). Because the query only has two non-zero values, the search operation only evaluates or searches for those first two values of the ciphertext, ignoring or zero-ing all the remaining indices thereafter”).
Regarding Claim 17, Rohloff discloses:
The method of claim 15, further comprising the secure MPC session is conducted by a subset of the plurality of networked computing nodes comprising a sufficient number of networked computing nodes for matching the encrypted queried data item using their respective shares (In ¶ 25, Rohloff discloses “In operation 109, first party device 140 transmits the one or more secret data ciphertexts to second party device 150 for searching the secret data ciphertexts with one or more queries in the encrypted domain, without exposing the underlining unencrypted secret data to second party device 150”).
Regarding Claim 18, Rohloff discloses:
A system for efficiently retrieving data from an at least partially encrypted table based record using secure Multi-Party Computation (MPC) (In ¶ 11, Rohloff discloses “In an embodiment of the invention, a device, system and method is provided for generating an efficiently searchable encryption of secret data.” and in ¶ 14, Rohloff further discloses “FIG. 1 is a schematic illustration of a multi-party system and workflow for fast and efficient targeted searching of ciphertexts in the encrypted domain, according to an embodiment of the invention”), comprising: a plurality of networked computing nodes, each of the plurality of networked computing nodes comprising at least one processor, the at least one processor is configured to execute a code (In ¶ 324, Rohloff discloses “Computation host server(s) 110 and data provider computers 140 and 150, may include one or more controller(s) or processor(s) 116”), the code comprising: 43code instructions to receive a query to retrieve data from a table based record comprising a plurality of data items arranged in a plurality of rows and a plurality of columns, at least one of the plurality of columns containing a plurality of encrypted data items, the query comprising an encrypted one-hot representation of a queried data item which potentially matches at least one of the plurality of encrypted data items (In ¶ 33, Rohloff discloses “In operation 121, second party device 150 may search the secret data ciphertexts for the one or more (encrypted or unencrypted) encoded queries by searching only one or more indices of the secret data ciphertexts corresponding to one or more query indices having non-zero query values, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query indices, without searching the remaining indices of the secret data ciphertexts” and in ¶ 22, Rohloff further discloses “The unencrypted and/or encoded secret data may be represented by a single or multi-dimensional data structure”), code instructions to engage in a secure MPC session with at least some of the plurality of networked computing nodes, each having a respective one of a plurality of shares of an encrypted one-hot representation of each of the encrypted data items, to match between the encrypted one-hot representation of the queried data item and the encrypted one-hot representation of each encrypted data item by(In ¶ 25, Rohloff discloses “In operation 109, first party device 140 transmits the one or more secret data ciphertexts to second party device 150 for searching the secret data ciphertexts with one or more queries in the encrypted domain, without exposing the underlining unencrypted secret data to second party device 150.” and in ¶ 33, Rohloff further discloses “In operation 121, second party device 150 may search the secret data ciphertexts for the one or more (encrypted or unencrypted) encoded queries by searching only one or more indices of the secret data ciphertexts corresponding to one or more query indices having non-zero query values, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query indices, without searching the remaining indices of the secret data ciphertexts.”): computing a dot product for each of a plurality of digits of the encrypted one-hot representation of the queried data item and the encrypted one-hot representation of each encrypted data item , aggregating the dot products computed for the plurality of digits (In ¶ 33, Rohloff discloses “Alternatively or additionally, the search operation may be a homomorphic multiplication (e.g., dot product of) one or more pairs of the encoded query and secret data ciphertext values at one or more respective indices, which may be merged or combined (e.g., rotating or permuting the result to a common (e.g., first) index), and then homomorphically added.”),, and identifying each row comprising a matching encrypted data item for which an outcome of the aggregation is "one" ("1") (In ¶ 34, Rohloff discloses “computing a zero value indicates no match, computing a first value (e.g., one) indicates a single match, and computing a multiple m of the first value indicates a plurality of m matches between values of the queries and secret data ciphertexts”);; and code instructions to output an identifier of an identifier of each matching row  (In ¶ 33, Rohloff discloses “The inner product may also specify which particular field is found in the search when searching for one field at a time.”); wherein computing the dot product is based on arranging all bits of the encrypted one- hot representation of the queried data item in a first sequence and the arranging all bits of the encrypted one-hot representation of each encrypted data item in a respective second sequence and applying a single AND operation between the first sequence and each second sequence thus significantly reducing the match time (In ¶ 34, Rohloff discloses “each value match contributes a set non-zero value (e.g., 1) to the result, so that the cumulative result may be used to determine the total number of query value matches in the secret data search.”)
Regarding Claim 19, Rohloff discloses:
A computer program product comprising program instructions executable by a computer, which, when executed by the computer, cause the computer to perform a method according to claim 15 (In ¶ 324, Rohloff discloses “Computation host server(s) 110 and data provider computers 140 and 150, may include one or more controller(s) or processor(s) 116, 146, and 156, respectively, for executing operations according to embodiments of the invention and one or more memory unit(s) 118, 148, and 158, respectively, for storing data (e.g., test computations, encryption, decryption or re-encryption keys, and encrypted, decrypted or re-encrypted data) and/or instructions (e.g., software for applying test computations or calculations, keys to encrypt, decrypt or re-encrypt data according to embodiments of the invention) executable by the processor(s).”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rohloff et al. (US 2020/0151356), hereinafter referred to as Rohloff,  in view of Domeniconi et al. (US 2020/0394186), hereinafter referred to as Domeniconi. 
	Regarding Claim 5, Rohloff discloses all the limitations with respect to claim 1.
However, Rohloff does not explicitly disclose different representations of the one hot representation.
Domeniconi discloses:
The method of claim 1, wherein the one-hot representation is based on a decimal representation of the respective data item (In ¶ 10, Domeniconi discloses “According to a further embodiment of the disclosure, the text document is a computer system log, and the numeric data includes decimal numbers and hexadecimal addresses.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Rohloff’s approach by utilizing Domeniconi’s approach of utilizing different variable types for the one hot representation as the motivation would be computational benefits of using dense and low-dimensional vectors  to make the computations more efficient (see Domeniconi ¶ 2).
Regarding Claim 6, Rohloff discloses all the limitations with respect to claim 1.
However, Rohloff does not explicitly disclose different representations of the one hot representation (In ¶ 10, Domeniconi discloses “According to a further embodiment of the disclosure, the text document is a computer system log, and the numeric data includes decimal numbers and hexadecimal addresses.”)..
Domeniconi discloses:
The method of claim 1, wherein the one-hot representation is based on a hexadecimal representation of the respective data item.
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Rohloff’s approach by utilizing Domeniconi’s approach of utilizing different variable types for the one hot representation as the motivation would be computational benefits of using dense and low-dimensional vectors  to make the computations more efficient (see Domeniconi ¶ 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rout et al. (US 20210390097) discloses a method of data detection utilizing one hot encoding. 
Wu et al. (CN 111027083 A) discloses a method of querying private data utilizing one-hot encoding and multi-party computation.
Gu et al.  (US 2022/0004933) discloses a method for private data retrieval using multiparty computation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                          

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492